DENY and Opinion Filed January 27, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00529-CV

              IN RE BMW OF NORTH AMERICA, LLC, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-02329

                         MEMORANDUM OPINION
                    Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Reichek
      In this original proceeding, relator complains about the trial court’s denial of

its request to excuse waived objections to requests for production. Entitlement to

mandamus relief requires relator to show that the trial court clearly abused its

discretion and that relator lacks an adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition for writ of mandamus, real party in

interest’s response, relator’s reply, and the record, we conclude that relator has failed

to show its entitlement to the relief requested. See TEX. R. APP. P. 52.8(a).
      Accordingly, we deny the petition. We also lift the stay issued by this Court’s

July 1, 2021 order.



                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


210529F.P05




                                        –2–